Citation Nr: 1204312	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-35 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to an acquired psychiatric disorder, to include generalized anxiety disorder, depression not otherwise specified (NOS), major depressive disorder, paranoid schizophrenia, schizoaffective disorder, and posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).  

2.  Entitlement to an acquired psychiatric disorder, to include generalized anxiety disorder, depression NOS, major depressive disorder, paranoid schizophrenia, schizoaffective disorder, and PTSD due to MST.  



REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO.  

Of preliminary importance, the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  VA is obligated to construe communications from the Veteran "in a liberal manner for purposes of determining whether they raise issues on appeal."  Robinson v. Mansfield, 21 Vet. App. 545 (2009).  

The Board recognizes that the Veteran has claimed service connection for various psychiatric disorders since his discharge from military service, to include a nervous disorder, PTSD, and an acquired psychiatric disorder claimed as anxiety disorder, depression and paranoid schizophrenia.  

Hence, the Board will adjudicate the Veteran's claim of service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, depression NOS, major depressive disorder, paranoid schizophrenia, schizoaffective disorder, and PTSD due to MST, accordingly.  

The Board acknowledges that the Veteran indicated in a VA Form 21-4138, Statement in Support of Claim, received in March 2010, that he wished to withdraw his separate claim for service connection for PTSD due to MST.  However, as the issue has been recharacterized to include any and all psychopathology present, the Board finds that withdrawal of this issue is unnecessary at this time.  

Notably, the claim of service connection for a nervous disorder was previously denied in an unappealed rating decision, dated in September 1974 and issued in October 1974.  

The Veteran essentially petitioned to reopen the claim in March 2008.  Although the RO adjudicated the claim on the merits in the February 2009 decision, the RO failed to address whether new and material evidence was needed to reopen the claim for service connection for a nervous disorder.  The Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has recharacterized the issues as those reflected in the title page of this decision.  

As a final matter, the Board notes that the claims file reflects that the Veteran was previously represented by Disabled American Veterans  (as reflected in a March 2008 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In November 2011, the Veteran filed a VA Form 21-22a (Appointment of Individual as Claimant's Representative), appointing James G. Fausone as his representative.  The Board recognizes the change in representation.  

The reopened claim of service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, depression NOS, major depressive disorder, paranoid schizophrenia, and PTSD due to MST, is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a September 1974 rating decision, the RO denied the Veteran's original claim of service connection for a nervous disorder; the Veteran was informed of this action and apprised of his appellate rights, but did not file a timely appeal.  

2.  The evidence associated with the claims file subsequent to the prior rating decision is neither cumulative nor redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, depression NOS, major depressive disorder, paranoid schizophrenia, schizoaffective disorder, and PTSD due to MST, and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103, 20.1105 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000) 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required in this case.  


Legal Criteria 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  

However, with exception, 38 U.S.C.A. § 5108  provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  

Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  


Analysis

The Veteran seeks service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, depression NOS, major depressive disorder, paranoid schizophrenia, schizoaffective disorder, and PTSD due to MST.  

The RO denied the Veteran's original claim of service connection for a nervous disorder in a rating decision dated in September 1974.  The Veteran did not appeal the decision and as such, it is final.  38 C.F.R. § 20.1103.  

In March 2008 the Veteran filed a VA Form 21-526, Veteran's Application for Compensation or Pension, for PTSD due to MST.  

As noted, in accordance with Clemons, this claim has been liberally construed to encompass that of service connection for an innocently acquired psychiatric disorder, to include generalized anxiety disorder, depression NOS, major depressive disorder, paranoid schizophrenia, schizoaffective disorder, and PTSD due to MST.  

In the September 1974 rating decision, the RO denied service connection for a nervous disorder.  The RO based the denial on finding that in-service treatment for immature personality was deemed to have existed prior to entry into military service without evidence that it was aggravated while in service, and on finding that immature personality was a constitutional or developmental abnormality and not a disability under the law.  

At the time of the September 1974 rating decision that denied service connection for a nervous disorder, the evidence of record consisted of service personnel and treatment records, and the Veteran's claim.  

The evidence of record prior to the September 1974 final rating decision did not contain any treatment records or examination reports confirming that the Veteran had an acquired psychiatric disorder.  

The evidence submitted since the September 1974 decision includes various VA treatment records confirming the Veteran has diagnoses of generalized anxiety disorder, depression NOS, major depressive disorder, paranoid schizophrenia, schizoaffective disorder, and PTSD.  

Also of record are the Veteran's and his representative's lay statements attesting to the nature and onset of his claimed acquired psychiatric disorder.  

This evidence is new and presents additional facts that had not been previously considered by the RO, to include evidence of a current disability.  Moreover, the VA treatment records are also material, in that they relate to previously unestablished facts that tend to substantiate the Veteran's claim.  

Further, on review, the Board finds the lay assertions presented by the Veteran and his representative to provide more information concerning the circumstances surrounding the onset of the claimed acquired psychiatric disorder, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus is new and material.  

Therefore, this evidence is new and material and the claim is deemed to be reopened.  



ORDER

As new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, depression NOS, major depressive disorder, paranoid schizophrenia, schizoaffective disorder, and PTSD due to MST, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.  


REMAND

The Veteran asserts that he was sexually assaulted by two fellow soldiers in 1972 while in service.  The Board notes that, thus far, he has been unable to provide any specifics of the alleged incident.  The RO has not sent a duty to assist letter as to a claim for service connection for PTSD related to a personal assault.  38 C.F.R. § 3.304(f) (2011).  

The RO should send the Veteran an appropriate stressor development letter providing full notice with regard to development of his claim for service connection for PTSD related to a personal assault.  

The Board also notes with regard to the Veteran's alleged sexual assault stressor, while the Veteran was provided and completed a PTSD Questionnaire, he has not been sent a VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault.  

Hence, the RO should supply the Veteran with a VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Trauma.  

Additionally, the Board finds a VA examination is necessary.  In the present case, there is evidence of current psychopathology, evidence of psychopathology during service and statements as to continuity of symptoms.  Therefore, the Board is of the opinion that the Veteran has met the criteria of 38 C.F.R. § 3.159 and a VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this regard, a January 1972 clinical record showed a follow up was ordered for findings of reactive depression.  In August 1972, the Veteran was admitted to the hospital for ethanol abuse and was diagnosed with depression secondary to problems in adjustment within the marital relationship and characterological lack of impulse control.  

A December 1972 clinical record from base psychiatry indicated findings of significant psychomotor retardation, suicidal ideation, with affectual retardation and depression.  The report references a story of a tumultuous marriage with a wife who had a paranoid break, and a history of juvenile authority problems.  The practitioner noted the Veteran had made a poor service adjustment, and diagnosed him with immature personality, existing prior to service.  

A January 1973 Medical Board Report reflected a primary diagnosis of immature personality disorder manifested by impulsivity, extremely poor judgment, emotional outbursts, and impulsive behavior under relatively minor personal stress.  The Board determined that the Veteran's condition was considered to have existed prior to enlistment and had not been aggravated by any condition of service.  

The VA treatment records, dated from 2007, reflect findings of generalized anxiety disorder, depressive disorder NOS, chronic schizoaffective disorder, major depressive disorder versus schizoaffective disorder, alcohol dependence, and PTSD.  

Significantly, a March 2008 VA mental health progress note reported the Veteran's statements that he was abused and molested during his childhood, and raped during his military service.  The Veteran reported that his wife knew about the military rape and was prepared to join him for joint therapy sessions.  

It is well-settled that in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

As such, without further clarification, the Board is without medical expertise to ascertain whether any preexisting psychopathology was aggravated by service or whether any other current psychopathology is related to service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Prior to arranging for the Veteran to undergo the examination, VA should obtain and associate with the claims file all outstanding VA medical records.  

The only VA treatment records contained within the claims file are from the Newington, Connecticut (CT) VA Medical Center (VAMC) dated to May 2010.  He appears to continue to receive ongoing treatment from this facility.  The electronic Virtual VA records file was reviewed and did not reveal any VA treatment records pertinent to this appeal.  As such, the RO should seek to obtain any treatment records from May 2010 to the present.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, a review of the Veteran's electronic Virtual VA records shows that he is currently in receipt of Social Security Administration (SSA) benefits.  The duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO must send the Veteran a stressor development letter for claims of PTSD based on personal assault.  The Veteran should also be notified that in-service personal assault may be corroborated by evidence from sources other than the service records, as defined in 38 C.F.R. § 3.304(f)(3).  All specific examples of alternative sources of evidence listed in 38 C.F.R. § 3.304(f)(3) must be included in the notification to the Veteran.  The RO should also send the Veteran a VA Form 21-0781a, Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder Secondary to Personal Trauma, and request he complete it with as much specificity as possible.  The RO should ask the Veteran to provide information regarding his claimed stressors that support a diagnosis of PTSD.  An appropriate period of time should be allowed for the Veteran to respond.  Any other required development also should be undertaken.  

2.  The RO should also take appropriate steps to contact the Veteran in order to obtain copies of all outstanding VA and/or non-VA treatment records referable to the claimed acquired psychiatric disorder, to specifically include those from the Newington VAMC, dated from May 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  The RO should also take the steps necessary to obtain copies of records referable to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim, and associate those records and/or responses with the claims file.  

4.  After all prior development requests have been accomplished and any outstanding records have been associated with the claims file, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed acquired psychiatric disorder.  

In addition to examining the Veteran and considering his lay assertions, the examiner must review the entire claims file, including a complete copy of this remand.  The examiner should diagnose all current and previous psychiatric disorders and provide a full multiaxial diagnosis pursuant to DSM-IV.  The examiner should specifically state whether or not a diagnosis of PTSD is appropriate and should state whether or not each criterion for a diagnosis of PTSD pursuant to DSM-IV is met.  The examiner should also specifically reconcile these findings with any other opinions/diagnoses of record.  Then, the examiner should answer the following questions: 

a.  For each psychiatric disorder diagnosed, to specifically include generalized anxiety disorder, depression NOS, major depressive disorder, paranoid schizophrenia, schizoaffective disorder, and PTSD due to MST, the examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that each psychiatric disorder was incurred in or is due to or the result of any period of the Veteran's active service or was present during his service.  The examiner must consider the Veteran's statements regarding the incurrence of a psychiatric disorder, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

b.  Is there clear and unmistakable evidence that any psychiatric disorder pre-existed the Veteran's active service?

c.  If so, did any preexisting psychiatric disorder undergo a permanent increase in severity beyond the natural progression of the disease, during or as a result of service?  The examiner should specifically state whether any permanent increase in the underlying pathology was due to the natural progress of the disorder.  

The examiner in this regard should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

5.  After completing all indicated development, the RO should readjudicate the reopened claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


